In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1458V
                                          UNPUBLISHED


    MICHAEL CONLEY, as Personal                                 Chief Special Master Corcoran
    Representative of the Estate of KAREN
    CONLEY,                                                     Filed: March 10, 2021

                         Petitioner,                            Special Processing Unit (SPU);
    v.                                                          Damages Decision Based on Proffer;
                                                                Influenza (Flu) Vaccine and
    SECRETARY OF HEALTH AND                                     Pneumococcal Conjugate Vaccine;
    HUMAN SERVICES,                                             Shoulder Injury Related to Vaccine
                                                                Administration (SIRVA)
                         Respondent.


Sean Franks Greenwood, Greenwood Law Firm, Houston, TX, for petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On September 23, 2019, Karen Conley2 filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.3 (the
“Vaccine Act”). Petitioner alleged that she suffered that she suffered from a shoulder
injury related to vaccine administration (SIRVA) after receiving a flu and pneumonia
vaccine on December 2, 2018. Petition at 1. Petitioner further alleges that the vaccine
was administered in the United States, Petitioner’s injuries lasted for more than six
months, and that neither she nor any member of her family received any type of award,

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2Karen Conley passed away during the pendency of this matter. On March 4, 2021, Petitioner’s son,
Michael Conley was substituted as the petitioner, as personal representative of Karen Conley’s estate.

3 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
judgment, or settlement for her injuries. Petition at 1, 4. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On February 4, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for right shoulder SIRVA. On March 5, 2021, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded $60,000.00.
Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $60,000.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
MICHAEL CONLEY, as Representative of the   )
Estate of KAREN CONLEY,                    )
                                           )
                   Petitioner,             )
                                           )   No. 19-1458V (ECF)
v.                                         )   Chief Special Master Corcoran
                                           )
SECRETARY OF HEALTH                        )
AND HUMAN SERVICES,                        )
                                           )
                   Respondent.             )
__________________________________________)

                 RESPONDENT’S PROFFER ON AWARD OF DAMAGES

       On January 25, 2021, respondent, the Secretary of Health and Human Services, filed his

Rule 4(c) Report conceding entitlement to compensation in this matter alleging a Shoulder Injury

Related to Vaccine Administration (“SIRVA”). On February 4, 2021, the Court entered its

Ruling on Entitlement, finding petitioner entitled to Vaccine Act compensation. Respondent

now proffers that petitioner receive a compensation award consisting of a lump sum of

$60,000.00 in the form of a check payable to petitioner, Michael Conley, as Representative of

the Estate of Karen Conley. 1 This amount represents compensation for all elements of

compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled. 2




1
  Petitioner has filed as Exhibit 14 in this matter Letters of Administration issued by the Fourth
Judicial District Court, San Miguel County, New Mexico, showing that petitioner has been
appointed to serve as the personal representative of the estate of Karen Stuart Conley pursuant to
New Mexico Code Section 45-3-715 NMSA 1978.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
       Petitioner agrees with the proffered award of $60,000.00. 3


                                                    Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    HEATHER L. PEARLMAN
                                                    Acting Deputy Director
                                                    Torts Branch, Civil Division

                                                    s/Voris E. Johnson, Jr.
                                                    VORIS E. JOHNSON, JR.
                                                    Senior Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Ben Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    Direct dial: (202) 616-4136
                                                    Voris.Johnson@usdoj.gov

Dated: March 5, 2021




3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).

                                                2